DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10 of the response, filed 09/27/2021, with respect to the rejection(s) of claims 1-5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2009/00297848)/ the rejection(s) of claims 1-3, 4, 5-7, 8-9, 10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US 2016/0005612)/ the rejection(s) of claims 1-5, 7, 10, 11, 14-15, 16-17, 18, 20, 22 and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Breitwisch (US 2010/0297848)/ the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Oh (US 2009/00297848) in view of Yu (US 2018/0240667)/ the rejection(s) of claims 19 and 21 under 35 U.S.C. 103 as being unpatentable over Breitwisch (US 2010/0297848) in view of Kikuchi (US 2016/0005612) ( particularly the arguments that Oh fails to disclose or suggest a non-selective etch which etches a titanium-containing material layer after a selective etch of another material layer and performing a sublimation for removal of a titanium-containing material after a selective etching as required in amended claims 1, 16; in Kikuchi, there is no disclosure or suggestion of the combined features of present claims 1 and 16, including at least the combination of selective etching followed by non-selective etching (where the non-selective etching is used for removing a portion of the titanium-containing material as well as the at least one another material layer) as set forth in claim 1, or the combination of the 
tungsten material (or another material layer) with a selective etching, followed a non-selective etching of the titanium-containing material which also etches the another material layer, nor is there a teaching of the combination of a selective etching of the another material layer or a tungsten layer followed by a sublimation to remove the titanium-containing layer as recited in amended claims 1, 16) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-6, 8, 13-14, 23, 25-26 under 35 U.S.C 102(a)(1) and 35 U.S.C 103 based on newly cited primary references of Nallan et al (US 6,531,404), Yaegashi et al (US 2012/0202301) and secondary references of Huang et al (US 2012/0007221), Naik et al (US 2015/0262869) as set forth in detail below. 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
           A person shall be entitled to a patent unless –

       (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

        Claim(s) 1-3, 5-6, 8, 14, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nallan et al (US 6,531,404)
  Nallan discloses a method of etching, comprising
  receiving a substrate within a process chamber, the substrate having exposed material layers including a titanium-containing material layer 206 (TiN)  and one additional material layer (DARC) 208 ( col 4, lines 40-49, fig. 2A)
  selectively etching the additional material layer 208 with respect to the titanium- containing material layer 206 by exposing the substrate to a plasma/first controlled environment including CF4 , Cl 2/halogen-containing gas ( col 5, lines 10-20, col 8, Table 2)
 after the selectively etching, performing a plasma etch/ etch in a second controlled environment, to etch the titanium-containing layer 206 using an etch chemistry including CF4 , Cl 2/halogen-containing gas and expose the layer 208 to the same chemistry  in a main etching step ( col 5, lines 20-25, fig. 2C), Nallan further discloses that often the layer 208 is etched in a single processing step with the titanium nitride layer 26 using the same etch chemistry and 
 Regarding claim 2, Nallan discloses that the selectively etching uses a gas-phase etch (col 5, lines 10-16)
Regarding claim 3, Nallan discloses that the titanium-containing material layer 206 comprises titanium nitride (col 4, lines 41-46)
Regarding claim 5, Nallan discloses controlling process parameters (gas flow rate, pressure) for the process chamber during the selectively etching to achieve target etch parameters ( col 5, lines 11-16, col 8, Table Two)
Regarding claim 6, Nallan discloses controlling a temperature within the process chamber during the selectively etching to be in a temperature of 50 degrees Celsius/in the range from 35 degrees Celsius to 150 degrees Celsius (col 8, Table Two)
Regarding claim 8, Nallan discloses that the halogen-containing gas comprises fluorine (col 9, lines 29-32)
Regarding claim 14, Nallan discloses forming the second controlled environment in the process chamber by modulating process parameters (gas flow rate, pressure) within the process chamber (col 8, Table Two)
Regarding claim 23, Nallan discloses that TiN etch/the non-selective etch is performed at a higher temperature (100 degrees Celsius) than the selectively etching (col 6, Table One)

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaegashi et al (US 2012/0202301)
   Yaegashi discloses a method of etching, comprising
  receiving a substrate within a process container/ chamber, the substrate having exposed material layers including a titanium-containing material layer (TiOx) 17 and one additional material layer 15 ( page 3, para 0060, 0069, page 4, para 0081)
  selectively etching the additional material layer 15 with respect to the titanium- containing material layer 17 by exposing the substrate to a plasma/first controlled environment including CF gas/halogen-containing gas ( page 4, para 0084-0085, figs. 2C, 3A)
 after the selectively etching, performing a plasma etch/ etch in a second controlled environment, to etch the titanium-containing layer 17 and the layer 15 ( page 5, para 0093-0094, fig. 3C), which reads on performing a non-selective etch in a second controlled environment, wherein in the non-selective etch both the additional material layer and the titanium-containing material layer are etched  
 Regarding claim 2, Yaegashi discloses that the selectively etching uses a gas-phase etch (page 4, para 0084-0085)
 Regarding claim 4, Yaegashi discloses that the additional material layer 15 comprises silicon oxide (page 2, para 0053)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nallan et al (US 6,531,404) as applied to claim(s) 1-3, 5-6, 8, 14, 23 above and further in view of Huang et al (US 2012/0007221)
     The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 4, Nallan fails to disclose the limitation of wherein the at least one additional material layer comprises silicon nitride
   Huang discloses a method of forming an integrated circuit comprises a step of forming an ARC layer 70 comprises of SiN, SiON (page 4, para 0046)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed SiN as an ARC layer 208 in Nallan’s method because both SiN and SiON are conventional ARC material, as taught in Huang, thus the substitution for one for other would have been expected to produce the same expected result

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nallan et al (US 6,531,404) as applied to claim(s) 1-3, 5-6, 8, 14, 23 above and further in view of Yu et al (US 2018/0240667)
The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 13, Nallan fails to disclose the step of receiving the substrate in a second process chamber and forming the second controlled environment in the second process chamber.
   Yu discloses an etching method comprises a step of receiving a substrate in a second station/process chamber and forming a second plasma/controlled environment in the second station/process chamber ( page 17, para 0151, fig. 12)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nallan’s method by adding a step of receiving the substrate in a second process station/ chamber having a controlled environment to optimize the performing of various fabrication processes as taught in Yu (page 17, para 0151)

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallan et al (US 6,531,404) as applied to claim(s) 1-3, 5-6, 8, 14, 23 above and further in view of  Naik et al (US 2015/0262869)
  The features of claim 1 are set forth in paragraph 4 above. Regarding claim 25, Nallan discloses that the selective etching is performed by the CF4, Cl 2/halogen-containing gas reacting with the additional material layer 208 to remove the additional material layer (col 5, lines 10-20). Unlike the instant claimed inventions as per claims 25-26, Nallan fails to disclose the limitations of 
the non-selective etch is performed by sublimation wherein the sublimation is performed in a nitrogen environment at a higher temperature than the selective etching

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nallan’s method by adding a sublimation process wherein the sublimation is performed in a nitrogen environment at a high temperature of 110 degree Celsius/ higher temperature than the selective etching to sublimate the etching byproduct into a volatile state which can be pumped out of the processing chamber as taught in Naik ( page 13, para 0130)

Allowable Subject Matter
Claims 24, 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       The following is a statement of reasons for the indication of allowable subject matter:  
     Regarding claim 24, the cited prior art of record fails to disclose or render obvious a method of etching comprises the limitation of wherein the selectively etching is performed at a lower temperature than at least part of the non-selective etch, and the at least one additional material layer includes a tungsten-containing layer, in combination with the rest of the limitations of claim 24

    Claims 16, 18-19, 21, 28-30 allowed.
    The following is an examiner’s statement of reasons for allowance: 
    Regarding independent claim 16, the cited prior art of record fails to disclose or render obvious a method of etching comprises the step of after selectively etching the tungsten-containing material layer, performing a sublimation to remove a portion of the titanium-containing material layer, in combination with the rest of the steps of claim 16
    Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAN VINH/Primary Examiner, Art Unit 1713